[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO SET ASIDE VERDICT
In this case the jury returned a defendant's verdict on December 10, 1992
While there was a mild rear end collision, the jury could have disregarded the collision because of the following two facts:
1. There was no physical damage to the plaintiff's car.
2. The weather, involving snow flurries, covered the road with a film of snow, causing the defendant to skid, although he was able to slow down his vehicle to two or three miles per hour.
There was ample evidence to justify the jury's verdict.
Wherefore the Motion to Set Aside Verdict is denied.
Douglass B. Wright State Trial Referee CT Page 450